SCHEDULE 14A INFORMATION (RULE 14A-101) INFORMATION REQUIRED IN PROXY STATEMENT SCHEDULE 14A INFORMATION Proxy Statement Pursuant to Section 14(a) of the Securities Exchange Act of 1934 Filed by the Registrant x Filed by a Party other than the Registrant o Check the appropriate box: o Preliminary Proxy Statement o Confidential, for Use of the Commission Only x Revised Definitive Proxy Statement (as permitted by Rule 14a-6(e)(2)) o Definitive Additional Materials o Soliciting Material Pursuant to Rule 14a-11(c) or Rule 14a-12 SUPERIOR INDUSTRIES INTERNATIONAL, INC. (Name of Registrant as Specified In Its Charter) (Name of Person(s) Filing Proxy Statement, if other than the Registrant) Payment of Filing Fee (Check the appropriate box): x No fee required. o Fee computed on table below per Exchange Act Rules 14a-6(i)(1) and 0-11. (1) Title of each class of securities to which transaction applies: Aggregate number of securities to which transaction applies: Per unit price or other underlying value of transaction computed pursuant to Exchange Act Rule 0-11 (set forth the amount on which the filing fee is calculated and state how it was determined): Proposed maximum aggregate value of transaction: Total fee paid: o Fee paid previously with preliminary materials. o Check box if any part of the fee is offset as provided by Exchange Act Rule 0-11(a)(2) and identify the filing for which the offsetting fee was paid previously. Identify the previous filing by registration statement number, or the Form or Schedule and the date of its filing. (1) Amount Previously Paid: Form, Schedule or Registration Statement No.: Filing Party: Date Filed: SUPERIOR INDUSTRIES INTERNATIONAL, INC. March 27, 2015 Dear Shareholder: You are cordially invited to attend the Annual Meeting of Shareholders of Superior Industries International, Inc. (the Annual Meeting), which will be held at The Westin Hotel, 1500 Town Center, Southfield, Michigan 48075 on Tuesday, May 5, 2015, at 9:30 a.m. Eastern Time. Details of the business to be conducted at the Annual Meeting are given in the attached Notice of 2015 Annual Meeting of Shareholders and the accompanying Proxy Statement. You should also have received a WHITE proxy card or voting instructions form and postage-paid return envelope, which are being solicited on behalf of our Board of Directors. You should know that GAMCO Asset Management Inc., a subsidiary of GAMCO Investors, Inc. (GAMCO) has proposed three alternative nominees for election at the Annual Meeting in opposition to the nominees recommended by our Board of Directors. Your Board of Directors unanimously opposes the election of GAMCOs nominees for election at the Annual Meeting . Your Board of Directors is deeply committed to Superior, its shareholders and the creation and enhancement of shareholder value. In the Board of Directors opinion, the election of GAMCOs nominees for election at the Annual Meeting is not in the best interests of Superior and its shareholders. We strongly urge you to not return, and simply throw away, the BLUE proxy card sent to you by GAMCO and vote for our Board of Director nominees and on the other matters to be voted on at the Annual Meeting using the enclosed WHITE proxy card. Whether or not you plan to attend the Annual Meeting, your vote is important, and we encourage you to vote promptly. You can vote your shares over the telephone, via the Internet or by completed, dating, signing and returning the enclosed WHITE proxy card, as described in the enclosed Proxy Statement and proxy card. We strongly urge you to read the accompanying Proxy Statement carefully and vote FOR the election of each of the nominees nominated by our Board of Directors by promptly submitting the enclosed WHITE proxy card or voting instruction form. If you have previously submitted a BLUE proxy card sent by GAMCO, its affiliates or another party, you can revoke that proxy and vote for our Board of Directors nominees and on the other matters to be voted on at the meeting by using the enclosed WHITE proxy card. Only the latest dated proxy you submit will be counted. Thank you for your ongoing support of, and continued interest in, Superior. /s/ Donald J. StebbinsDonald J. Stebbins President and Chief Executive Officer This proxy statement is dated March 27, 2015 and is first being distributed to stockholders on or about March 30, 2015. YOUR VOTE IS IMPORTANT Please complete, date and sign your WHITE proxy card and return it promptly in the enclosed postage-paid envelope or vote over the telephone or via the Internet by following the instructions on the enclosed WHITE proxy card, whether or not you plan to attend the Annual Meeting. If you own shares in a brokerage account, your broker cannot vote your shares on any of the proposals, unless you provide voting instructions to your broker. Therefore, it is very important that you exercise your right as a stockholder and vote on all proposals. If you have any questions or require any assistance with voting your shares, or if you need additional copies of the proxy materials, please contact: MACKENZIE PARTNERS, INC.105 Madison AvenueNew York, New York 10016Call Toll-Free: (800) 322-2885Email: proxy@mackenziepartners.com SUPERIOR INDUSTRIES INTERNATIONAL, INC. 24800 Denso Drive, Suite 225Southfield, Michigan 48033 NOTICE OF 2, 2015 NOTICE IS GIVEN that the Annual Meeting of Shareholders (the Annual Meeting) of Superior Industries International, Inc. (Superior or the Company), will be held at The Westin Hotel, 1500Town Center, Southfield, Michigan 48075, on Tuesday, May 5, 2015, at 9:30 a.m. Eastern Time for the following purposes: (1) To elect the following seven nominees to the Board of Directors: Margaret S. Dano, Jack A. Hockema, Paul J. Humphries, James S. McElya, Timothy C. McQuay, Donald J. Stebbins and Francisco S. Uranga; (2) To approve, in a non-binding advisory vote, executive compensation; (3) To approve the Companys reincorporation from California to Delaware by means of a merger with and into a wholly-owned Delaware subsidiary; (4) To ratify the appointment of Deloitte & Touche LLP as the Companys independent registered public accounting firm for the fiscal year ending December 27, 2015; and (5) To act upon such other matters as may properly come before the Annual Meeting or any postponements or adjournments thereof. The record date for determining those shareholders who will be entitled to notice of, and to vote at, the Annual Meeting and at any adjournments or postponements thereof is March 9, 2015 (the Record Date). Your vote is important. SUPERIOR HAS RECEIVED A NOTICE FROM GAMCO ASSET MANAGEMENT INC. (GAMCO), A SUBSIDIARY OF GAMCO INVESTORS, INC. REGARDING ITS INTENT TO NOMINATE THREE ALTERNATIVE NOMINEES FOR ELECTION AT THE ANNUAL MEETING IN OPPOSITION TO THE NOMINEES RECOMMENDED BY OUR BOARD OF DIRECTORS. YOUR BOARD OF DIRECTORS UNANIMOUSLY OPPOSES THE ELECTION OF GAMCOS NOMINEES FOR ELECTION AT THE ANNUAL MEETING, AND RECOMMENDS A VOTE FOR THE ELECTION OF EACH OF THE SEVEN DIRECTOR NOMINEES NAMED IN THE ENCLOSED PROXY STATEMENT AND ON THE ENCLOSED WHITE PROXY CARD . YOUR BOARD OF DIRECTORS URGES YOU NOT TO SIGN OR RETURN THE BLUE PROXY CARD(S) THAT YOU MAY RECEIVE FROM GAMCO, ITS AFFILIATES OR ANY OTHER PARTY. TO VOTE FOR ALL OF THE SUPERIOR BOARD OF DIRECTORS NOMINEES, YOU MUST VOTE AND RETURN THE WHITE PROXY CARD. IF YOU PREVIOUSLY SIGNED A BLUE PROXY CARD SENT TO YOU BY GAMCO, ITS AFFILIATES OR ANY OTHER PARTY IN RESPECT OF THE ANNUAL MEETING, YOU CAN REVOKE IT BY SIGNING, DATING AND RETURNING THE ENCLOSED WHITE PROXY CARD. You may vote 
